Citation Nr: 1500517	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for right lower arm condition with poor circulation.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the January 2011 VA Form 9, the Veteran expressly withdrew the appeal issue of service connection for heart catheterization.  See 38 C.F.R. § 20.204.

The issue of entitlement to service connection for diabetes was raised by the Veteran's representative in the October 2014 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required to meet VA's duty to assist.  Although the Veteran has waived his right to have the AOJ consider new evidence in the first instance (see Informal Hearing Presentation from October 2014), VA must attempt to obtain private treatment records relevant to the eye condition on appeal, for which the Veteran submitted a VA Form 21-4142 in October 2014.  See 38 C.F.R. § 3.159(c)(1).

Among the documents received in October 2014, the Veteran also provided a list of all VA treatment appointments and problem lists at Orlando (including Daytona Beach OPC and Lake Baldwin CBOC), Miami, and North Texas facilities.  The most recent VA treatment records, which appear relevant to the issues on appeal, are not in the claims file.  See 38 C.F.R. § 3.159(c)(2).

Furthermore, the Veteran has submitted a medical opinion from a VA treating physician, dated October 2014, which contains a diagnosis of Reynaud's syndrome (involving the right arm) related to a heart catheterization performed in, and right arm symptoms manifested during, service (as documented in the service treatment records in November 1966 and March 1968).  No significant rationale is provided for the relationship to the procedure performed from the right brachial artery, and no mention is made of the fact that there was no evidence of arterial insufficiency to the Veteran' right arm in May 1968 following a plethysmography.  The Veteran has stated that the right arm symptoms have persisted since service (e.g. Informal Hearing Presentation of October 2014).  Yet, an April 2010 VA medical opinion attributed the right arm symptoms to cervical radiculopathy, rather than to the symptoms manifested during, or to heart catheterization in, service.  Further complicating the disability picture, VA treatment records indicate that the Veteran has now has diabetes.  As such, an addendum medical opinion is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain the private treatment records identified in the VA Form 21-4142 dated October 2014.

2.  Obtain the VA treatment records from the Orlando, Miami, and North Texas facilities.

3.  Request a VA examination with a medical opinion, as to the etiology of the Veteran's right arm condition.  The claims file should be made available to the examiner, and a complete rationale should be provided for any opinion expressed.

The examiner should diagnose any current right arm disability, and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right arm condition either began during or was otherwise caused by the Veteran's military service.  In so doing, the examiner should consider and discuss the relevance, if any, of the following: 

A) the VA physician's October 2014 medical opinion that diagnosed Reynaud's syndrome and suggested that it was related to the heart catheterization performed, and/or to symptoms manifested, during service; 

B) the April 2010 VA medical opinion that attributes the Veteran's right arm symptoms to cervical radiculopathy; 

C) the Veteran's lay statements regarding persistence of symptoms since service; and 

D) service treatment records showing complaints by the Veteran in March 1968 that his right arm felt colder in cold environments and would tire and ache after prolonged exertion such as typing for an hour; as well as a record finding no evidence of arterial insufficiency on plethysmography in May 1968.

4.  Thereafter, readjudicate the claim of entitlement to service connection for bilateral eye condition and right arm condition with poor circulation.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

